Scates, 0. J. The note is sufficiently described in substance and legal effect; and this, we think, is all that can be required, to entitle the party to read it in evidence. It may be, and doubtless is true, that plaintiff could make a legal tender, and by it stop interest upon such a note as is described in the declaration, before the day of- payment therein. Tet that will not alter the legal effect of its terms. For it would not bo duo, nor could the owner maintain suit until .the day named. So the words import no obligation, arc not mutual, and consequently do not determine, import, or describe any characteristic of it, or its legal effect as a contract. If the doctrine of substantive variances is once carried beyond this test, it will be difficult to fix boundaries to its application. We do not feel willing or justified in entering upon speculative differences, and can only sanction those that may affect the merits of the case,'or be demanded by special averments. Judgment affirmed. ■